As filed with the Securities and Exchange Commission on July 29 , 2011 File Nos. 002-67052 and 811-03023 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 326 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 3 27 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2090 Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C.20006 Copies to: Lina Bhatnagar Atlantic Fund Services Three Canal Plaza Portland, ME 04101 It is proposed that this filing will become effective: []immediately upon filing pursuant to Rule 485, paragraph (b)(1) [ X ]on August 1, 2011 , pursuant to Rule 485, paragraph (b)(1) []60 days after filing pursuant to Rule 485, paragraph (a)(1) []on, pursuant to Rule 485, paragraph (a)(1) []75 days after filing pursuant to Rule 485, paragraph (a)(2) []on, pursuant to Rule 485, paragraph (a)(2) []this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of series being registered: Merk Absolute Return Currency Fund, Merk Asian Currency Fund, Merk Hard Currency Fund MERK ABSOLUTE RETURN CURRENCY FUND ® Investor Shares (MABFX ) InstitutionalShares (MAAIX) MERK ASIAN CURRENCY FUND ® Investor Shares (MEAFX ) Institutional Shares (MASIX) MERK HARD CURRENCY FUND SM Investor Shares (MERKX) InstitutionalShares (MHCIX) PROSPECTUS │AUGUST 1, 2011 The Securities and Exchange Commission has not approved or disapproved the Fund’s shares or determined whether this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLEOF CONTENTS Summary Section 2 This important section summarizes the Funds’ objectives, strategies, fees, risks, past performance, portfolio turnover, portfolio managers, your account and other information. Merk Absolute Return Currency Fund 2 Merk Asian Currency Fund 8 Merk Hard Currency Fund 14 Details Regarding the Funds’ Investment Strategies and Risks 20 This section includes additional information about eachFund’s investment strategies. Merk Absolute Return Currency Fund 20 Merk Asian Currency Fund 21 Merk Hard Currency Fund 22 Additional Information Regarding the Funds’ Invesment Risks 23 This section includes additional information about each Fund’s investment risks. Management 28 Investment Adviser 28 Portfolio Managers 28 Other Service Providers 28 Fund Expenses 29 Your Account 30 How to Contact the Funds 30 General Information 30 Choosing a Share Class 32 Buying Shares 33 Selling Shares 37 Exchanging Shares 40 Retirement Accounts 41 Other Information 42 Financial Highlights 44 1 SUMMARY SECTION Merk Absolute Return Currency Fund – Investor Shares and Institutional Shares Investment Objective The Fund seeks to generate positive absolute returns by investing in securities and instruments that create exposure to currencies. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Investor Shares Institutional Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) None None Maximum Deferred Sales Charge (Load) (as a percentage of the offering price) None None Maximum Deferred Sales Charge (Load) Imposed on Reinvested Dividends and Other Distributions (as a percentage of the offering price) None None Redemption Fee (as a percentage of amount redeemed, if applicable) None None Exchange Fee (as a percentage of amount redeemed, if applicable) None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees % % Distribution and/or Service (12b-1) Fees % None Other Expenses 0.05 % 0.05 % Total Annual Fund Operating Expenses 1.30 % 1.05 % 2 Example.This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Shares $ 132 $ 412 $ 713 $ 1,568 Institutional Shares $ 107 $ 334 $ 579 $ 1,283 Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 0% of the average value of its portfolio. The portfolio turnover rate is calculated without regard to any securities whose maturities or expiration dates at the time of acquisition were one year or less. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of the value of its net assets (plus borrowings for investment purposes) in money market instruments and high quality debt securities denominated in a currency to which the Fund seeks exposure or in a combination of U.S. dollar denominated securities and forward currency contracts that expose the Fund to such currencies.The Fund will typically not employ leverage.Positive absolute returns may be generated from the income produced by the debt securities, plus (minus) the gains (losses) resulting from fluctuations in the values of currencies relative to the U.S.dollar.Absolute returns means a positive return over time irrespective of prevailing market conditions. The Fund will be exposed primarily to currencies of developed countries that, in the Adviser’s opinion, have liquid currency markets. For purposes of pursuing its investment goal, the Fund will typically enter into derivative currency transactions, including currency forwards and cross currency forwards.The Fund may also invest in options on currencies, currency futures contracts, options on currency futures contracts, currency swaps, and cross currency swaps.Additionally, t he Fund may take delivery of foreign currencies and sell actual foreign currencies. The Fund will not have a material portion of its assets invested in securities issued by issuers located in local markets when it has invested substantially in forward foreign currency contracts or other derivative instruments. In seeking to achieve positive absolute returns, the Adviser makes currency exposure allocations based on quantitative and qualitative analysis. 3 In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies. Quantitative Analysis.The Adviser may consider quantitative factors to determine portfolio allocations.Quantitative factors that the Adviser may consider include fundamental and technical analysis of currency and economic data.Fundamental considerations may include a country’s gross domestic product or the central bank’s benchmark interest rate.Technical considerations may include the relative performance of currencies over time. Additionally, the Adviser may utilize statistical currency analysis to assess overall portfolio risk.This process is referred to as “risk overlay.” Qualitative Analysis.Qualitative factors that the Adviser may consider include an analysis of monetary policies pursued by central banks and economic environments; a country’s perceived political stability; the risk of government intervention in its financial markets; and proprietary analysis on the outlook of a country’s currency.This process is referred to as “macro overlay.” The Adviser integrates the quantitative and qualitative analyses by: · Determining currency allocations based on quantitative factors; · Balancing currency allocations based on a “risk overlay,” and · Utilizing a “macro overlay” to adjust currency allocations based on qualitative factors. Once the Adviser has determined the appropriate currency exposure levels, the Adviser will select instruments to create a liquid portfolio of short duration.To try to reduce the interest rate and credit risk to its portfolio, the Adviser typically maintains a weighted average portfolio maturity of less than eighteen months and buys money market and high quality debt securities.The Adviser may modify the Fund’s currency allocations as its analysis evolves. The Adviser may sacrifice yield in return for high credit quality of debt securities.The Adviser may choose to buy exclusively U.S. fixed-income instruments in conjunction with forward contracts to obtain exposure to currencies. Principal Investment Risks Counterparty Risk. A counterparty to a financial instrument entered into by the Fund may become bankrupt or otherwise fail to perform its obligations due to financial difficulties. The Fund may experience delays in obtaining recovery or obtain limited or no recovery in such circumstances. Credit Risk. The value of your investment in the Fund may change in response to changes in the credit ratings of the Fund’s securities.Generally, investment risk and price volatility increase as a security’s credit rating declines. Currency Exchange Rate Risk. Changes in currency exchange rates may affect the U.S. dollar value of the Fund’s investments, including foreign securities, forward currency contracts, cross currency forwards, currency futures, currency swaps and cross currency swaps. Currency Management Strategies Risk.Currency management strategies, including forward currency contracts and cross-hedging, may substantially change the Fund’s exposure to currency exchange rates and could result in losses to the Fund if currencies do not perform as the Adviser expects. Derivative Securities Risk. The risks of investments in derivatives, including options, futures contracts and options on futures contracts, include imperfect correlation between the value of these instruments and the underlying assets; risks of default by the other party to the derivative transactions; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that the derivative transactions may not be liquid. 4 Fixed-Income Securities Risk. The value of a debt security depends generally on the issuer’s credit rating and the interest rate of the security. Foreign Instruments Risk. Foreign investments are subject to risks which include international trade, currency, political, regulatory and diplomatic risks, which may affect their value. Also, foreign securities are subject to the risk that their market price may not reflect the issuer’s condition because there is not sufficient publicly available information about the issuer. Forward Currency Contract Risk. Entering into forward currency transactions may generate profits or losses for the Fund depending upon movements in the currencies in which the forward currency contract is denominated. General Market Risk . The Fund’s net asset value (“NAV”) and investment return will fluctuate based upon changes in the value of its portfolio securities. You could lose money on your investment in the Fund or the Fund could underperform other investments. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Geographic Concentration Risk.The Fund may be particularly susceptible to economic, political or regulatory events affecting those countries or regions in which the Fund focuses its investments. Interest Rate Risk. The value of your investment in the Fund may change in response to changes in interest rates.An increase in interest rates typically causes a fall in the value of the fixed-income securities in which the Fund may invest. Liquidity Risk.Certain fixed-income securities held by the Fund may be difficult (or impossible) to sell at the time and at the price the Adviser would like.As a result, the Fund may have to hold these securities longer than it would like and may forego other investment opportunities.There is the possibility that the Fund may lose money or be prevented from realizing capital gains if it cannot sell a security at a particular time and price. Market Events Risk. It is important that investors closely review and understand the risks of investing in the Fund.Turbulence in the financial markets and reduced liquidity in equity, credit and fixed income markets may negatively affect issuers worldwide, which could have an adverse effect on the Fund. Tax Risk.As a regulated investment company, the Fund must derive at least 90% of its gross income for each taxable year from sources treated as “qualifying income” under the Internal Revenue Code of 1986, as amended.In the event the U.S. Treasury Department issues regulations excluding from the definition of “qualifying income” a regulated investment company’s foreign currency gains not “directly related” to its “principal business” of investing in securities (or options and futures with respect thereto), the Fund’s Board may authorize a significant change in investment strategy or Fund liquidation. Trading Practices Risk. Government supervision and regulation of foreign stock exchanges, currency markets, trading systems and brokers may be less than in the U.S. 5 Performance Information The following chart and table illustrate the returns ofthe Investor Share Class as of December, 31, 2010.The chart and table provide some indication of the risks of investing in the Fund by showing the changes in the performance for the past year and how the Fund’s average annual returns compare to the Citigroup 3-Month U.S.T-Bill Index.Because the Investor Share Class has higher expenses than the Institutional Share Class, the performance of the Investor Share Class would be lower than the performance that the Institutional Share Class realized for the same period. Updated performance information is available at www.merkfunds.com or by calling (866) 637-5386 (toll free). Performance information represents only past performance, before and after taxes, and does not necessarily indicate future results. The calendar year-to-date total return as of June 30, 2011 was -1.81%. During the period shown, the highest return was 2.56%, for the quarter ended December 31, 2010, and the lowest return was -0.41%, for the quarter ended March 31, 2010). Average Annual Total Returns (For the periods ended December, 31, 2010) 1 Year Life of Fund (9/9/2009) Institutional Shares – Return Before Taxes (1) 4.94 % 2.24 % Investor Shares - Return Before Taxes 4.65 % 2.03 % Investor Shares - Return After Taxes on Distributions 4.63 % 2.01 % Investor Shares - Return After Taxes on Distributions and Sale of Fund Shares 3.02 % 1.71 % Citigroup 3-Month U.S. T-Bill Index (reflects no deduction for fees, expenses or taxes) 0.13 % 0.13 % (1) For Institutional Shares, performance for the periods are blended average annual returns which include the returns of Investor Shares prior to April 1, 2010, the commencement of operations of Institutional Shares. 6 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (“IRAs”). Management Investment Adviser.Merk Investments, LLC (“Merk”) is the Adviser to the Fund. Portfolio Managers.As portfolio managers, Axel Merk and Kieran Osborne are primarily responsible for the day-to-day management of the Fund. Mr. Merk and Mr. Osborne have served as portfolio managers of the Fund since its inception in 2009. Purchase and Sale of Fund Shares You may purchase or sell (redeem) shares of the Fund on any day that the New York Stock Exchange (“NYSE”) is open for business.You may purchase or redeem shares directly from the Fund by calling (866) 637-5386) (toll free) or writing to the Fund at Merk Mutual Funds, P.O. Box 588, Portland, Maine 04112.You also may purchase or redeem shares of the Fund through your financial intermediary.The Fund accepts investments in the following minimum amounts: Investor Shares Institutional Shares Minimum Initial Investment Minimum Additional Investment Minimum Initial Investment Minimum Additional Investment Standard Accounts $ 2,500 $ 100 $ 250,000 $ None Retirement Accounts $ 1,000 $ 100 $ 250,000 $ None Tax Information Shareholders may receive distributions from the Fund, which may be taxed as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 7 SUMMARY SECTION Merk Asian Currency Fund – Investor Shares and Insitutional Shares Investment Objective The Fund seeks to protect against the depreciation of the U.S. dollar relative to Asian currencies. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Investor Shares Institutional Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) None None Maximum Deferred Sales Charge (Load) (as a percentage of the offering price) None None Maximum Deferred Sales Charge (Load) Imposed on Reinvested Dividends and Other Distributions (as a percentage of the offering price) None None Redemption Fee (as a percentage of amount redeemed, if applicable) None None Exchange Fee (as a percentage of amount redeemed, if applicable) None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees % % Distribution and/or Service (12b-1) Fees % None Other Expenses 0.05 % 0.05 % Total Annual Fund Operating Expenses 1.30 % 1.05 % 8 Example.This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Shares $ 132 $ 412 $ 713 $ 1,568 Institutional Shares $ 107 $ 334 $ 579 $ 1,283 Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 0% of the average value of its portfolio. The portfolio turnover rate is calculated without regard to any securities whose maturities or expiration dates at the time of acquisition were one year or less. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of the value of its net assets (plus borrowings for investment purposes) in securities or instruments that provide exposure to Asian currencies.The Fund normally expects to achieve this exposure through investments in high quality, short-term debt instruments denominated in Asian currencies or a combination of U.S. dollar denominated securities and forward currency contracts, including non-deliverable forward contracts,that seek to profit from a decline of the U.S. dollar relative to Asian currencies. The Fund will not have a material portion of its assets invested in securities issued by issuers located in Asian markets when it has invested substantially in forward foreign currency contracts or other derivative instruments. The Adviser will determine and revise currency exposure allocations based on both quantitative and qualitative analysis. In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies. Quantitative Factors.Quantitative factors that the Adviser may consider include a country’s gross domestic product; its trade and current account balance with the United States; its interest rates; and the volatility of its currency relative to other currencies. Qualitative Factors. Qualitative factors that the Adviser may consider include an analysis of monetary policies pursued by central banks and economic environments; a country’s perceived political stability; the risk of government intervention in its financial markets; and proprietary analysis on the outlook of a country’s currency. 9 Once the Adviser has allocated the currency exposure levels for the Fund, the Adviser will select instruments to create a liquid portfolio of short duration.The Adviser may adapt the currency allocations as its analysis of monetary policies and economic environments or other considerations it deems relevant evolve. To try to reduce interest rate risk to its portfolio, the Fund will only buy money market or high quality debt instruments with effective maturities of one year or less at the time of purchase.The Adviser may sacrifice yield in return for high credit quality of debt securities.The Fund will specifically seek exposure to the currency risk of select Asian currencies.The Adviser will invest in a basket of instruments that provide exposure to Asian currencies to reduce the exposure to the risks of any one currency. The Adviser may choose to predominantly, or even exclusively, buy U.S. fixed-income instruments in conjunction with forward contracts, as well as non-deliverable forward contracts (“NDF contracts”) in order to mitigate the risks of investing in countries that do not have well developed debt markets or where the government may restrict the flow of capital. Principal Investment Risks Asian and Emerging Markets Risk.Asian markets are subject to additional risks including international trade, currency, political, regulatory and diplomatic risks.Many Asian markets are considered emerging markets and have more risk than securities issued in more developed foreign markets. Counterparty Risk. A counterparty to a financial instrument entered into by the Fund may become bankrupt or otherwise fail to perform its obligations due to financial difficulties. The Fund may experience delays in obtaining recovery or obtain limited or no recovery in such circumstances. Credit Risk. The value of your investment in the Fund may change in response to changes in the credit ratings of the Fund’s securities.Generally, investment risk and price volatility increase as a security’s credit rating declines. Currency Exchange Rate Risk. Changes in currency exchange rates may affect the U.S. dollar value of the Fund’s investments, including foreign securities, forward currency contracts, cross currency forwards, currency futures, currency swaps and cross currency swaps . Currency Management Strategies Risk.Currency management strategies, including forward currency contracts and cross-hedging, may substantially change the Fund’s exposure to currency exchange rates and could result in losses to the Fund if currencies do not perform as the Adviser expects. Derivative Securities Risk. The risks of investments in derivatives, including options, futures contracts and options on futures contracts, include imperfect correlation between the value of these instruments and the underlying assets; risks of default by the other party to the derivative transactions; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that the derivative transactions may not be liquid. Foreign Instruments Risk. Foreign investments are also subject to risks which include international trade, currency, political, regulatory and diplomatic risks, which may affect their value. Also, foreign securities are subject to the risk that their market price may not reflect the issuer’s condition because there is not sufficient publicly available information about the issuer. Forward Currency Contract Risk. Entering into forward currency transactions may generate profits or losses for the Fund depending upon movements in the currencies in which the forward currency contract is denominated. 10 General Market Risk. The Fund’s net asset value (“NAV”) and investment return will fluctuate based upon changes in the value of its portfolio securities. You could lose money on your investment in the Fund or the Fund could underperform other investments. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Geographic Concentration Risk.The Fund may be particularly susceptible to economic, political or regulatory events affecting those countries or regions in which the Fund focuses its investments. Interest Rate Risk. The value of your investment in the Fund may change in response to changes in interest rates.An increase in interest rates typically causes a fall in the value of the fixed-income securities in which the Fund may invest. Market Events Risk. It is important that investors closely review and understand the risks of investing in the Fund.Turbulence in the financial markets and reduced liquidity in equity, credit and fixed income markets may negatively affect issuers worldwide, which could have adverse effect on the Fund. Tax Risk.As a regulated investment company, the Fund must derive at least 90% of its gross income for each taxable year from sources treated as “qualifying income” under the Internal Revenue Code of 1986, as amended.In the event the U.S. Treasury Department issues regulations excluding from the definition of “qualifying income” a regulated investment company’s foreign currency gains not “directly related” to its “principal business” of investing in securities (or options and futures with respect thereto), the Fund’s Board may authorize a significant change in investment strategy or Fund liquidation. Trading Practices Risk. Government supervision and regulation of foreign stock exchanges, currency markets, trading systems and brokers may be less than in the U.S. 11 Performance Information The following chart and table illustrate the variability of the Investor Share Class returns as of December, 31, 2010.The chart and table provide some indication of the risks of investing in the Fund by showing the changes in the performance from year to year and how the Fund’s average annual returns compare to the Citigroup 3-Month U.S. T - Bill Index.Because the Investor Share Class has higher expenses than the Institutional Share Class, the performance of the Investor Share Class would be lower than the performance that the Institutional Share Class realized for the same period.Updated performance information is available at www.merkfunds.com or by calling (866) 637-5386 (toll free). Performance information represents only past performance, before and after taxes, and does not necessarily indicate future results. The calendar year-to-date total return as of June 30, 2011 was 1.17 %. During the period shown, the highest return was 2.64% for the quarter endedSeptember 30, 2010, and the lowest return was -1.43% for the quarter ended June 30, 2010. Average Annual Total Returns (For the periods ended December, 31, 2010) 1 Year Life of Fund (4/1/2008) Institutional Shares – Return Before Taxes (1) 3.09 % 0.21 % Investor Shares - Return Before Taxes % )% Investor Shares - Return After Taxes on Distributions % )% Investor Shares - Return After Taxes on Distributions and Sale of Fund Shares % )% Citigroup 3-Month U.S. T - Bill Index (reflects no deduction for fees, expenses or taxes) % 0. 50 % (1) For Institutional Shares, performance for the periods are blended average annual returns which include the returns of Investor Shares prior to April 1, 2010, the commencement of operations of Institutional Shares. 12 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (“IRAs”). Management Investment Adviser.Merk Investments, LLC is the Adviser to the Fund. Portfolio Manager.As portfolio manager, Axel Merk is primarily responsible for the day-to-day management of the Fund.Mr. Merk has served as portfolio manager of the Fund since its inception in 2008. Purchase and Sale of Fund Shares You may purchase or sell (redeem) shares of the Fund on any day that the New York Stock Exchange (“NYSE”) is open for business.You may purchase or redeem shares directly from the Fund by calling (866) 637-5386 (toll free) or writing to the Fund at Merk Mutual Funds, P.O. Box 588, Portland, Maine 04112.You also may purchase or redeem shares of the Fund through your financial intermediary.The Fund accepts investments in the following minimum amounts: Investor Shares Institutional Shares Minimum Initial Investment Minimum Additional Investment Minimum Initial Investment Minimum Additional Investment Standard Accounts $ 2,500 $ 100 $ 250,000 $ None Retirement Accounts $ 1,000 $ 100 $ 250,000 $ None Tax Information Shareholders may receive from the Fund distributions, which may be taxed as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 13 SUMMARY SECTION Merk Hard Currency Fund – Investor Shares and Institutional Shares Investment Objective The Fund seeks to protect against the depreciation of the U.S. dollar relative to other currencies. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Investor Shares Institutional Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) None None Maximum Deferred Sales Charge (Load) (as a percentage of the offering price) None None Maximum Deferred Sales Charge (Load) Imposed on Reinvested Dividends and Other Distributions (as a percentage of the offering price) None None Redemption Fee (as a percentage of amount redeemed, if applicable) None None Exchange Fee (as a percentage of amount redeemed, if applicable) None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees % % Distribution and/or Service (12b-1) Fees % None Other Expenses 0.05 % 0.05 % Total Annual Fund Operating Expenses 1.30 % 1.05 % 14 Example.This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Shares $ 132 $ 412 $ 713 $ 1,568 Institutional Shares $ 107 $ 334 $ 579 $ 1,283 Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 49 % of the average value of its portfolio.The portfolio turnover rate is calculated without regard to any securities whose maturities or expiration dates at the time of acquisition were one year or less. Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of the value of its net assets (plus borrowings for investment purposes) in “hard currency” denominated investments.The Fund normally invests in a basket of hard currency denominated investments composed of high quality, short-term debt instruments and indirectly, in gold.Hard currencies are currencies of countries pursuing what the Adviser believes to be “sound” monetary policy and gold.Sound monetary policy is defined by the Adviser as providing an environment fostering long-term price stability. Gold is the only currency with intrinsic value and, as such, qualifies as a hard currency.Rather than buying gold bullion, to the extent that the Fund invests in gold, it will do so indirectly through exchange traded products (“ETPs”), forward and futures contracts.The Fund may invest in ETPs sponsored by the Adviser or its affiliates. The Adviser will determine currency allocations based on an analysis of monetary policies pursued by central banks and economic environments.The Adviser searches for currencies that, in the Adviser’s opinion, are backed by sound monetary policy or gold.Once this determination has been made, money market or other debt instruments will be selected to create a liquid portfolio of short duration and high credit quality.The Adviser may adapt the currency allocations as its analysis of monetary policies and economic environments evolves. The Fund will specifically seek the currency risk of select countries pursuing what the Adviser believes are sound monetary policies.As long-term price stability is unlikely to be achieved by most currencies, if any, the Adviser focuses on a country’s monetary policy that fosters such stability.The Adviser will invest in a basket of hard currency denominated investments that may include gold to reduce the exposure to the risks of any one currency. 15 To try to reduce interest rate and credit risk to its portfolio, the Fund typically maintains a weighted average portfolio maturity of less than eighteen months and only buys money market or other short-term debt instruments that are issued by companies with an outstanding unsecured debt issue rated in the top three ratings by U.S. nationally recognized ratings services or that the Adviser considers comparable in quality to instruments rated in the top three ratings. To gain exposure to foreign hard currencies, the Fund may also invest in a combination of U.S. dollar denominated securities and forward currency contracts. In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies. Principal Investment Risks Counterparty Risk. A counterparty to a financial instrument entered into by the Fund may become bankrupt or otherwise fail to perform its obligations due to financial difficulties. The Fund may experience delays in obtaining recovery, or obtain limited or no recovery in such circumstances. Credit Risk. The value of your investment in the Fund may change in response to changes in the credit ratings of the Fund’s securities.Generally, investment risk and price volatility increase as a security’s credit rating declines. Currency Exchange Rate Risk. Changes in currency exchange rates may affect the U.S. dollar value of the Fund’s investments, including foreign securities, forward currency contracts, cross currency forwards, currency futures, currency swaps and cross currency swaps . Currency Management Strategies.Currency management strategies, including forward currency contracts and cross-hedging, may substantially change the Fund’s exposure to currency exchange rates and could result in losses to the Fund if currencies do not perform as the Adviser expects. Derivative Securities Risks. The risks of investments in derivatives, including options, futures contracts and options on futures contracts,include imperfect correlation between the value of these instruments and the underlying assets; risks of default by the other party to the derivative transactions; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that the derivative transactions may not be liquid. Exchange-Traded Funds , Exchange-Traded Products and Investment Companies Risk.The risks of investment in these securities typically reflect the risks of the types of instruments in which the ETF, ETP or investment company invests. Foreign Instruments Risk. Foreign investments are also subject to risks which include international trade, currency, political, regulatory and diplomatic risks, which may affect their value. Also, foreign securities are subject to the risk that their market price may not reflect the issuer’s condition because there is not sufficient publicly available information about the issuer . Forward Currency Contract Risk. Entering into forward currency transactions may generate profits or losses for the Fund depending upon movements in the currencies in which the forward currency contract is denominated. Futures Contract Risk. There may be an imperfect correlation between the changes in market value of the securities held by the Fund and the prices of futures contracts. There may not be a liquid secondary market for the futures contracts. General Market Risk. The Fund’s net asset value (“NAV”) and investment return will fluctuate based upon changes in the value of its portfolio securities. You could lose money on your investment in the Fund or the Fund could underperform other investments. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 16 Gold-Related Securities Risk.The value of gold-related securities may fluctuate due to overall market movements and other factors affecting the value of the price of gold-related securities, such as inflation, interest rates, currency fluctuations, gold supply and demand, or political and regulatory developments. Interest Rate Risk. The value of your investment in the Fund may change in response to changes in interest rates.An increase in interest rates typically causes a fall in the value of the fixed-income securities in which the Fund may invest. Market Events Risk. It is important that investors closely review and understand the risks of investing in the Fund.Turbulence in the financial markets and reduced liquidity in equity, credit and fixed income markets may negatively affect issuers worldwide, which could have adverse effect on the Fund. Non-Diversification Risk.The Fund is non-diversified.Investment by the Fund in securities of a limited number of issuers exposes it to greater market risk and potential monetary losses than if its assets were diversified among the securities of a greater number of issuers. Tax Risk.As a regulated investment company, the Fund must derive at least 90% of its gross income for each taxable year from sources treated as “qualifying income” under the Internal Revenue Code of 1986, as amended.In the event the U.S. Treasury Department issues regulations excluding from the definition of “qualifying income” a regulated investment company’s foreign currency gains not “directly related” to its “principal business” of investing in securities (or options and futures with respect thereto), the Fund’s Board may authorize a significant change in investment strategy or Fund liquidation. Trading Practices Risk. Government supervision and regulation of foreign stock exchanges, currency markets, trading systems and brokers may be less than in the U.S. Performance Information The following chart and table illustrate the variability of the Investor Share Class returns as of December, 31, 2010.The chart and table provide some indication of the risks of investing in the Fund by showing the changes in the performance from year to year and how the Fund’s average annual returns compare to the JPMorgan 3-Month Global Cash Index.Because the Investor Share Class has higher expenses than the Institutional Share Class, the performance of the Investor Share Class would be lower than the performance that the Institutional Share Class realized for the same period.Updated performance information is available at www.merkfunds.com or by calling (866) 637-5386 (toll free). Performance information represents only past performance, before and after taxes, and does not necessarily indicate future results. The calendar year-to-date total return as of June 30, 2011 was 5.56 %. 17 During the period shown, the highest return was 9.05% for the quarter endedSeptember 30, 2010, and the lowest return was -8.79% for the quarter ended September30, 2008. Average Annual Total Returns (For the periods ended December, 31, 2010) 1 Year 5 Years Life of Fund (5/10/05) Institutional Shares - Return Before Taxes (1) 4.89 % 7.86 % 6.47 % Investor Shares - Return Before Taxes % % % Investor Shares - Return After Taxes on Distributions % % % Investor Shares - Return After Taxes on Distributions and Sale of Fund Shares % % % JPMorgan 3-Month Global Cash Index (reflects no deduction for fees, expenses or taxes) % % % (1) For Institutional Shares, performance for the periods are blended average annual returns which include the returns of Investor Shares prior to April 1, 2010, the commencement of operations of Institutional Shares. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (“IRAs”). Management Investment Adviser.Merk Investments, LLC is the Adviser to the Fund. Portfolio Manager.As portfolio manager, Axel Merk is primarily responsible for the day-to-day management of the Fund.Mr. Merk has served as portfolio manager of the Fund since its inception in 2008. Purchase and Sale of Fund Shares You may purchase or sell (redeem) shares of the Fund on any day that the New York Stock Exchange (“NYSE”) is open for business.You may purchase or redeem shares directly from the Fund by calling (866) 637-5386 (toll free) or writing to the Fund at Merk Mutual Funds, P.O. Box 588, Portland, Maine 04112.You also may purchase or redeem shares of the Fund through your financial intermediary.The Fund accepts investments in the following minimum amounts: Investor Shares Institutional Shares Minimum Initial Investment Minimum Additional Investment Minimum Initial Investment Minimum Additional Investment Standard Accounts $ 2,500 $ 100 $ 250,000 $ None Retirement Accounts $ 1,000 $ 100 $ 250,000 $ None Tax Information Shareholders may receive from the Fund distributions, which may be taxed as ordinary income or capital gains. 18 Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 19 DETAILS REGARDING PRINCIPAL INVESTMENT STRATEGIES AND RISKS Concepts to Understand The value of the Funds’ shares will fluctuate.The Funds are not a substitute for a money market fund. Money Market Instrument means a high credit quality, short-term debt security that is denominated in a foreign currency or in U.S. dollars.Money market instruments are issued by domestic and foreign governments, financial institutions, corporations and other entities to borrow money.The issuer pays a fixed, floating or variable rate of interest and must repay the amount borrowed at maturity. High Quality Debt Securitymeans an instrument issued by an entity with an outstanding unsecured debt issue rated in the top tier ratings by a U.S. nationally recognized ratings service, or that the Adviser considers comparable in quality to instruments rated in the top tier. Debt Securities are securities issued by domestic and foreign governments, financial institutions, corporations and other entities to borrow money.The issuer pays a fixed, floating or variable rate of interest and must repay the amount borrowed at maturity. Maturitymeans the date on which a debt security is (or may be) due and payable. Durationis a measure of a bond or bond fund's price sensitivity to changes in interest rates.Duration is defined as the weighted average term to maturity of a security's cash flows, where the weights are the present value of each cash flow as a percentage to the security's price.The greater a bond or fund's duration, the greater its price volatility in response to changes in interest rates. Derivative Securitymeans an investment contract whose value depends on, or is derived from, the value of an underlying asset, interest rate, index or commodity such as a futures contract. Forward Currency Contractmeans an agreement to buy or sell a specified amount of currency at a set price on a future date.When combined with U.S. dollar denominated money market instruments, it may obtain a result that is substantially the same as a direct investment in a foreign currency denominated instrument. Non-Deliverable Forward Contract (“NDF”)means a cash-settled, short-termForward Currency Contract on a foreign currency, where the profit or loss at the time at the settlement date is calculated by taking the difference between the agreed upon exchange rate and the spot rate at the time of settlement for an agreed upon notional amount.This combination may obtain a result that is substantially the same as a direct investment in a foreign currency denominated instrument.NDF contracts are commonly used to gain exposure, especially to thinly traded or non-convertible foreign currencies. Futures Contracts are standardized bilateral agreements, generally traded on an exchange, where one party agrees to accept, and the other party agrees to make, delivery of cash, s ecurities or commodities, as called for in the contract, at a specified date and at an agreed upon price.An index futures contract involves the delivery of an amount of cash equal to a specified dollar amount multiplied by the difference between the index value at the close of trading of the contract and at the price designated by the futures contract. Merk Absolute Return Currency Fund Investor Shares and Institutional Shares Additional Information Regarding Principal Investment Strategies The Fund seeks to generate positive absolute returns by investing in securities and instruments that create exposure to currencies.The Fund’s objective may be changed by the Board without a shareholder vote. Currencies the Fund may have exposure to include, but are not limited to, the currencies of Australia, Canada, Eurozone, Japan, New Zealand, Norway, Sweden, Switzerland, United Kingdom, and the United States. The Fund may also invest in other securities whose performance is expected to have a high correlation to the performance of currencies. Derivative transactions the Fund may engage in will typically be fully collateralized on a net basis.The Fund’s investments in derivative currency transactions may result in net short currency exposures. Because delivery and settlement of forward contracts takes place in the future, the Fund will retain the assets it intends to use to settle the contracts and invest these assets in various U.S. fixed-income instruments that the Adviser expects will generate income for the Fund.The value of such investments (to the extent used to cover the Fund’s net exposure under the forward foreign currency contracts and similar instruments) and forward contracts and other instruments that provide investment exposure to currencies will be counted for purposes of the Fund’s 80% policy. If the Adviser deems a currency crisis likely, the Adviser may concentrate the Fund’s exposure to a few currencies that meet the Adviser’s qualitative and quantitative investment factors. Temporary Defensive Position.In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies and invest, without limitation, in cash or prime quality cash equivalents (including commercial paper, certificates of deposit, banker’s acceptances and time deposits).A defensive position, taken at the wrong time, may have an adverse impact on the Fund’s performance.The Fund may be unable to achieve its investment objective during the employment of a temporary defensive measure. 20 Merk Asian Currency Fund Investor Shares and Institutional Shares Additional Information Regarding Principal Investment Strategies The Fund seeks to protect against the depreciation of the U.S. dollar relative to Asian currencies.The Fund’s objective may be changed by the Board without a shareholder vote. To gain exposure to Asian currencies, the Fund may invest in other securities where the performance of the security is expected to have a high correlation to the performance of Asian currencies. Asian currencies the Fund may invest in include, but are not limited to, the currencies of China, Hong Kong, Japan, India, Indonesia, Malaysia, the Philippines, Singapore, South Korea, Taiwan and Thailand. Because delivery and settlement of forward contracts take place in the future, the Fund will retain the assets it intends to use to settle the contracts and invest these assets in various U.S. fixed-income instruments that the Adviser expects will generate income for the Fund.The value of such investments (to the extent used to cover the Fund’s net exposure under the forward foreign currency contracts and similar instruments) and forward contracts and other instruments that provide investment exposure to Asian currencies will be counted for purposes of the Fund’s 80% policy. The Adviser may exclude exposure to certain currencies if, in the Adviser’s opinion, its analysis does not support the potential for the currency’s appreciation.If the Adviser deems a currency crisis likely, the Adviser may concentrate the Fund’s exposure in a few currencies that meet the Adviser’s qualitative and quantitative investment factors. The Fund’s investments in derivative currency transactions may result in certain net short currency exposures. Temporary Defensive Position.In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies and invest, without limitation, in cash or prime quality cash equivalents (including commercial paper, certificates of deposit, banker’s acceptances and time deposits).A defensive position, taken at the wrong time, may have an adverse impact on the Fund’s performance.The Fund may be unable to achieve its investment objective during the employment of a temporary defensive measure. 21 Merk Hard Currency Fund Investor Shares and Institutional Shares Additional Information Regarding Principal Investment Strategies The Fund seeks to protect against the depreciation of the U.S. dollar relative to other currencies. The Adviser may sacrifice yield in currencies in return for high credit quality of debt securities.The Adviser may exclude currencies if, in the Adviser’s opinion, the potential for appreciation is not backed by sound monetary policy. If the Adviser deems a currency crisis likely, it is possible that the Fund will concentrate its investment in a few currencies that meet the Adviser’s investment criteria for stringent monetary policies and practices. The Fund’s investments in derivative currency transactions may result in certain net short currency exposures. Temporary Defensive Position.In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies and invest, without limitation, in cash or prime quality cash equivalents (including commercial paper, certificates of deposit, banker’s acceptances and time deposits).A defensive position, taken at the wrong time, may have an adverse impact on the Fund’s performance.The Fund may be unable to achieve its investment objective during the employment of a temporary defensive measure. 22 ADDITIONAL INFORMATION REGARDING PRINCIPAL INVESTMENTRISKS Fund Principal Investment Risks Merk Absolute Return Currency Fund Counterparty; Credit; Currency Exchange Rate; Currency Management Strategies; Derivative Securities; Fixed Income Securities; Foreign Instruments; Forward Currency Contract; General Market; Geographic Concentration; Interest Rate; Liquidity; Derivatives;Market Events; Tax; and Trading Practices Merk Asian Currency Fund Asian and Emerging Markets; Counterparty; Credit; Currency Exchange Rate; Currency Management Strategies; Derivative Securities; Foreign Instruments; Forward Currency Contract; General Market; Geographic Concentration ; Interest Rate; Market Events; Tax; and Trading Practices Merk Hard Currency Fund Counterparty; Credit; Currency Exchange Rate; Currency Management Strategies; Derivative Securities; Exchange-Traded Funds , Exchange-Traded Products and Investment Companies; Foreign Instruments; Forward Currency Contract; Futures Contract; General Market; Gold-Related Securities; Interest Rate; Non-Diversification; Market Events; Tax; and Trading Practices Asian and Emerging Markets Risk. The value of the Merk Asian Currency Fund’s assets may be adversely affected by political, economic, social and religious instability; changes in laws or regulations of countries within Asia; international relations with other nations; and military activity.Furthermore, the economies of many Asian countries may differ from the economies of more developed countries in many respects, such as rate of growth, inflation, capital reinvestment, resource self-sufficiency, financial system stability, the national balance of payment position, and sensitivity to changes in global trade.Any adverse event in the Asian markets may have a significant adverse effect on the economies of the region as well as on the Merk Asian Currency Fund. Many Asian countries are considered emerging markets.Investing in emerging markets involves greater risks than investing in more developed markets because, among other things, emerging markets are often less stable politically and economically.The economies of emerging market countries are smaller and less developed than that of the U.S. Securities markets of such countries are substantially smaller, less liquid, and more volatile than securities markets in the U.S. Brokerage commissions, custodian services fees, withholding taxes, and other costs relating to investment in emerging markets are generally higher than in the U.S. Counterparty Risk.The risk that a counterparty to a financial instrument entered into by each Fund becomes bankrupt or otherwise fails to perform its obligations due to financial difficulties.Each Fund may experience significant delays in obtaining any recovery in a bankruptcy or other reorganization proceeding.The Funds may obtain only limited recovery or may obtain no recovery in such circumstances.The Funds will typically enter into financial instrument transactions with counterparties whose credit rating is investment grade, or, if unrated, determined to be of comparable quality by the Adviser. 23 Credit Risk.The financial condition of an issuer of a debt security may cause it to default or become unable to pay interest or principal due on the security.In the short term, the Funds will not collect interest and principal payments on a fixed-income security if the issuer defaults.The degree of risk for a particular security may be reflected in its credit rating.Generally, investment risk and price volatility increase as the credit rating of a security declines.Accordingly, the value of an investment in the Funds may change in response to changes in the credit ratings of each Fund's portfolio securities. Currency Exchange Rate Risk. Currency exchange rates may fluctuate significantly over short periods of time.Currency exchange rates also can be affected unpredictably by intervention; by failure to intervene by U.S. or foreign governments or central banks; or by currency controls or political developments in the U.S. or abroad.Changes in foreign currency exchange rates may affect the net asset value of each Fund and the price of each Fund’s shares.Generally, when the U.S. dollar rises in value against a foreign currency, an investment in that country loses value because that currency is worth fewer U.S. dollars.Devaluation of a currency by a country’s government or banking authority would have a significant impact on the value of any investments denominated in that currency. Currency Management Strategies Risk.Currency management strategies, including forward currency contracts and cross-hedging, may substantially change each Fund’s exposure to currency exchange rates and could result in losses to each Fund if currencies do not perform as the Adviser expects.In addition, currency management strategies, to the extent that such strategies reduce each Fund’s exposure to currency risks, may also reduce each Fund’s ability to benefit from favorable changes in currency exchange rates.There is no assurance that the Adviser’s use of currency management strategies will benefit the Funds or that they will be, or can be, used at appropriate times.Furthermore, there may not be a perfect correlation between the amount of exposure to a particular currency and the amount of securities in the portfolio denominated in that currency.Currency markets are generally less regulated than securities markets. Derivative Securities Risk.Derivatives are financial instruments that have a value which depends upon, or is derived from, a reference asset, such as one or more underlying securities, pools of securities, options, futures, indexes or currencies.Derivatives may result in investment exposures that are greater than their cost would suggest; in other words, a small investment in a derivative may have a large impact on each Fund’s performance.The successful use of derivatives generally depends on the Adviser’s ability to predict market movements. The Funds may use derivatives in various ways.The Funds may use derivatives as a substitute for taking a position in the reference asset or to gain exposure to certain asset classes.Under such circumstances, the derivatives may have economic characteristics similar to those of the reference asset, and each Fund’s investment in the derivatives may be applied toward meeting a requirement to invest a certain percentage of its net assets in instruments with such characteristics.The Funds may use derivatives to hedge (or reduce) exposure to a portfolio asset or risk.The Funds may also use derivatives to manage cash. Derivatives are subject to a number of risks described elsewhere in this section, such as liquidity risk, interest rate risk, credit risk and general market risks.Each Fund’s use of derivatives may entail risks greater than, or possibly different from, such risks and other Principal Investment Risks to which each Fund is exposed, as described below.Certain of the different risks to which each Fund might be exposed due to its use of derivatives include the following: Correlation Risk is the risk that derivative instruments may be mispriced or improperly valued and that changes in the value of the derivatives may not correlate perfectly with the underlying asset or security. Hedging Risk is the risk that derivative instruments used to hedge against an opposite position may offset losses, but they also may offset gains. 24 Segregation Risk is the risk associated with any requirement, which may be imposed on the Funds, to segregate assets or enter into offsetting positions in connection with investments in derivatives.Such segregation will not limit each Fund’s exposure to loss, and the Funds may incur investment risk with respect to the segregated assets to the extent that, but for the applicable segregation requirement, each Fund would sell the segregated assets. Volatility Risk is the risk that, because the Funds may use some derivatives that involve economic leverage, this economic leverage will increase the volatility of the derivative instruments, as they may increase or decrease in value more quickly than the underlying currency, security, interest rate or other economic variable. Exchange-Traded Funds , Exchange-Traded Products and Investment Companies Risk. The Merk Hard Currency Fund may invest in shares of ETFs , ETPs and investment companies, which invest in a wide range of commodities, derivatives, and/or other securities designed to track the price, performance and dividend yield of a particular commodity, security, securities market index (or sector of an index).The risks of investment in these securities typically reflect the risks of the types of instruments in which the ETP, ETF or investment company invests.When the Merk Hard Currency Fund invests in ETFs, ETPs and investment company securities, shareholders of the Merk Hard Currency Fund bear their proportionate share of their fees and expenses, as well as their share of the Merk Hard Currency Fund’s fees and expenses.As a result, an investment by the Merk Hard Currency Fund in an ETP, ETF or investment company could cause the Merk Hard Currency Fund’s operating expenses to be higher and, in turn, performance to be lower than if it were to invest directly in the securities underlying the ETF , ETP or investment company. To the extent that the Merk Hard Currency Fund invests in any ETP sponsored by the Adviser or its affiliates, the Adviser may waive certain fees and expenses. Fixed Income Securities Risk.The value of a debt security depends generally on the issuer’s credit rating and the interest rate of the security.The value generally falls wheninterest rates rise, especially for long-term, lower-quality securities.Conversely, when interest rates fall, issuers may prepay fixed rate securities, forcing the Funds to invest in securities with lower interest rates.At any time, the financial condition of an issuer may so deteriorate that the issuer defaults on interest or principal payments due to the Funds on securities held. Foreign Instruments Risk. The value of foreign investments may be affected by the imposition of new or amended government regulations, changes in diplomatic relations between the United States and another country, political and economic instability, the imposition or tightening of exchange controls or other limitations on repatriation of foreign capital, or nationalization, increased taxation or confiscation of investors’ assets. Changes in the exchange rate between U.S. dollars and a foreign currency may reduce the value of an investment made in a security denominated in that foreign currency. Also, foreign securities are subject to the risk that an issuer’s securities may not reflect the issuer’s condition because there is not sufficient publicly available information about the issuer. This risk may be greater for investments in issuers in emerging or developing markets . Forward Currency Contract Risk. A Fund can enter into forward currency contracts to expose a Fund to currencies. A forward currency contract is an obligation to purchase or sell a specific currency at a future date, which may be any fixed number of days from the date of the contract agreed upon by the parties, at a price set at the time of the contract. Entering into forward currency transactions exposes a Fund to currency exchange rate risks, described elsewhere in this section. While using forward currency contracts to hedge currency exposures could minimize the risk of loss due to a decline in the value of the hedged currency, it could also limit any potential gain which might result from an increase in the value of the currency. To the extent a forward currency contract is used to hedge another position in a Fund, that Fund will be exposed to the risks associated with hedging. 25 Futures Contract Risk. Futures contracts may experience potentially dramatic price changes (losses) and imperfect correlations between the price of the contract and the underlying security, index or currency which may increase the volatility of that Fund.Collateral may be required when investing in futures contracts.The amount of collateral may be small relative to the magnitude of risk assumed by the Fund. General Market Risk. The Fund’s net asset value (“NAV”) and investment return will fluctuate based upon changes in the value of its portfolio securities. You could lose money on your investment in the Fund or the Fund could underperform other investments. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Geographic Concentration Risk. To the extent the Funds focus their investments in currencies of a particular country or geographic region, the Funds may be particularly susceptible to economic, political or regulatory events affecting those countries or regions.In addition, currency devaluations could occur in countries that have not yet experienced currency volatility . Gold-Related Securities Risk.Investments in gold-related securities, such as certain ET P s and forward and futures contracts, may subject the Merk Hard Currency Fund to greater volatility than investments in traditional securities.The value of gold-related securities may fluctuate due to overall market movements and other factors affecting the value of the price of gold-related securities, such as inflation or inflation expectations, interest rates, currency fluctuations, gold supply and demand, or political and regulatory developments.A fluctuation in the price of gold underlying a derivative security may cause the Merk Hard Currency Fund to lose money. Interest Rate Risk. The value of your investment in the Funds may change in response to changes in interest rates.An increase in interest rates typically causes a fall in the value of debt securities in which each Fund may invest.The longer a fixed-income security’s duration, the more its value typically falls in response to an increase in interest rates. Liquidity Risk.Certain securities held by the Funds may be difficult (or impossible) to sell at the time and at the price the Adviser would like.As a result, the Funds may have to hold these securities longer than they would like and may forego other investment opportunities.There is a possibility that the Funds may lose money or be prevented from realizing capital gains if it cannot sell a security at a particular time and price. Market Events Risk. It is important that investors closely review and understand the risks of investing in the Fund.Turbulence in the financial markets and reduced liquidity in equity, credit and fixed income markets may negatively affect issuers worldwide, which could have an adverse effect on the Fund. Non-Diversification Risk. As a non-diversified fund, the Merk Hard Currency Fund will be subject to more investment risk and potential for volatility than a diversified fund because its portfolio may, at times, focus on a limited number of issuers.These factors can have a negative effect on the value of the Merk Hard Currency Fund’s shares.However, the Merk Hard Currency Fund intends to meet certain tax diversification requirements. Tax Risk. As a regulated investment company, each Fund must derive at least 90% of its gross income for each taxable year from sources treated as “qualifying income” under the Internal Revenue Code of 1986, as amended.Each Fund currently intends to take positions in forward currency contracts with notional value exceeding 80% of the Fund’s total net assets.Although foreign currency gains currently constitute “qualifying income,” the U.S. Treasury Department has the authority to issue regulations excluding from the definition of “qualifying income” a regulated investment company’s foreign currency gains not “directly related” to its “principal business” of investing in securities (or options and futures with respect thereto).Such regulations might treat gains from some of each Fund’s foreign currency-denominated 26 positions as not “qualifying income,” and there is a remote possibility that such regulations might be applied retroactively, in which case, each Fund may not qualify as a regulated investment company for one or more past years.In the event the U.S.Treasury Department issues such regulations, the Funds’ Board may authorize a significant change in investment strategy or Fund liquidation. Trading Practices Risk. Brokerage commissions and other fees generally are higher for foreign securities.Government supervision and regulation of foreign stock exchanges, currency markets, trading systems and brokers may be less than in the U.S.The procedures and rules governing foreign transactions and custody (holding of the Funds’ assets) also may involve delays in payment, delivery or recovery of money or investments. 27 MANAGEMENT The Merk Absolute Return Currency Fund, Merk Asian Currency Fund and Merk Hard Currency Fund (individually, a “Fund” and collectively the “Funds”) are each a series of Forum Funds (the “Trust”), an open-end, management investment company (mutual fund).The business of the Trust and the Funds is managed under the oversight of the Board.The Board oversees the Funds and meets periodically to review each Fund’s performance, monitor investment activities and practices and discuss other matters affecting the Funds.Additional information regarding the Board and the Trust’s executive officers, may be found in the Funds’ Statement of Additional Information (the “SAI”), which is available from the Funds’ website at www.merkfunds.com. Investment Adviser The Funds’ Adviser is Merk Investments, LLC, 555 Bryant Street #455, Palo Alto, California 94301.The Adviser has acted as the investment adviser to one or more Funds since 2005.As of June 3 0 , 201 1 , the Adviser had $ 706 million of assets under management. Subject to the general oversight of the Board, the Adviser makes investment decisions for each Fund.The Adviser receives an annual advisory fee from eachFund at an annual rate equal to 1.00% of the average annual daily net assets of the under the terms of the Investment Advisory Agreement.Under that agreement, the Adviser provides investment advisory services to each Fund and is obligated to pay all expenses of the Funds except any expensesthe Funds are authorized to pay under Rule 12b-1, the transfer agent’s basis points fee, borrowing costs, taxes, brokerage costs, commissions, and extraordinary and non-recurring expenses. A discussion summarizing the basis on which the Board most recently approved the Investment Advisory Agreement will be included in the Funds’ semi-annual report for the period end ing September 30, 2011. Portfolio Managers Axel Merk is president of the Adviser and makes all investment decisions for the Merk Hard Currency Fund and the Merk Asian Currency Fund.Mr. Merk founded the Adviser in 2001.Mr. Merk conducted investment advisory activities for Merk Investments AG, a company he founded in Switzerland in 1994, until he transferred these activities to the Adviser in 2001.He holds a B. A. in Economics (magna cum laude) and a M. Sc. in Computer Science from Brown University in Rhode Island. Mr. Merk and Mr. Kieran Osborne are jointly responsible for all investment decisions related to the Merk Absolute Return Currency Fund.Mr. Osborne , CFA, joined the Adviser in January 2009.Prior to joining the Adviser, Mr. Osborne worked as an equity analyst for New Zealand based Brook Asset Management from October 2006 to April 2008. Mr. Osborne also previously worked for New York based hedge fund MCM Associates as an Analyst and Trader.He holds a Master of Business (Distinction in Finance), a Bachelor of Commerce, and a Bachelor of Tourism from the University of Otago, New Zealand, and is a CFA charterholder . The Funds’ SAI provides additional information about the compensation of the Mr. Merk and Mr. Osborne, other accounts managed by the portfolio managers and the ownership of the Funds’ securities by the portfolio managers. Other Service Providers Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) provides certain administration, portfolio accounting and transfer agency services to the Funds and the Trust and supplies certain officers to the Trust, including a Principal Executive Officer, Principal Financial Officer, Chief Compliance Officer, an Anti-Money Laundering Compliance Officer and additional compliance support personnel. 28 Foreside Fund Services, LLC (the “Distributor”), the Trust’s principal underwriter, acts as the Trust’s distributor in connection with the offering of the Funds’ shares.The Distributor may enter into arrangements with banks, broker-dealers and other financial intermediaries through which investors may purchase or redeem shares.The Distributor is not affiliated with the Adviser or with Atlantic or their affiliates. Fund Expenses The Adviser is obligated to pay most of the Funds’ operating expenses.Expenses of each Fund include that Fund’s own expenses as well as Trust expenses that are allocated among each Fund, its classes of shares and all other funds of the Trust. 29 YOUR ACCOUNT How to Contact the Funds On the internet at: www.merkfunds.com Telephone the Funds at: (866) MERK FUND (866) 637-5386 (toll free) Fax the Funds at: (207) 347-2195 Write to the Funds at: Merk Mutual Funds P.O. Box 588 Portland, Maine 04112 Overnight address: Merk Mutual Funds c/o Atlantic Fund Services Three Canal Plaza, Ground Floor Portland, Maine 04101 Wire investments (or ACH payments): Please contact the transfer agent at (866) 637-5386 (toll free) to obtain the ABA routing number and account number for the Funds. General Information You may purchase or sell (redeem) shares of each Fund class on any day that the NYSE is open for business.Under unusual circumstances, such as in the case of an emergency, the Fund may calculate its NAV and accept and process shareholder orders when the NYSE is closed. You may purchase or sell shares of each Fund class at the next NAV calculated (normally 4:00 p.m., Eastern Time) after the transfer agent or your approved broker-dealer or other financial intermediary receives your request in good order.“Good order” means that you have provided sufficient information necessary to process your request as outlined in this Prospectus, including any required signatures, documents, payment and Medallion Signature Guarantees.All requests to purchase or sell Fund shares received in good order prior to the Fund’s close will receive that day’s NAV.Requests received in good order after the Fund’s close or on a day when the Fund does not value its shares will be processed on the next business day and will receive the next subsequent NAV.The Funds cannot accept orders that request a particular day or price for the transaction or any other special conditions. The Funds do not issue share certificates. If you purchase shares directly from a Fund, you will receive a confirmation of each transaction and quarterly statements detailing Fund balances and all transactions completed during the prior quarter.Automatic reinvestments of distributions and systematic investments and withdrawals may be confirmed only by quarterly statement.You should verify the accuracy of all transactions in your account as soon as you receive your confirmations and quarterly statements. Each Fund may temporarily suspend or discontinue any service or privilege, including systematic investments and withdrawals, wire redemption privileges and telephone or internet redemption privileges, if applicable.Each Fund reserves the right to refuse any purchase request including, but not limited to, requests that could adversely affect that Fund or its operations. When and How NAV is Determined.Each Fund class calculates its NAV as of the close of trading on the NYSE (normally 4:00 p.m., Eastern Time) on each weekday except days when the NYSE is closed.The NYSE is open every weekday, Monday through Friday, except on the following holidays: New Year’s Day, Martin Luther King, Jr. Day (the third Monday in January), Presidents’ Day (the third Monday in February), Good Friday, Memorial Day (the last Monday in May), Independence Day, Labor Day (the first Monday in September), Thanksgiving Day (the fourth Thursday in November) and Christmas Day.NYSE holiday schedules are subject to change without notice.The NYSE may close early on the day before each of these holidays and the day after Thanksgiving Day.To the extent that the Fund’s portfolio investments trade in markets on days when the Fund is not open for business, the value of the Fund’s 30 assets may vary on those days.In addition, trading in certain portfolio investments may not occur on days that the Fund is open for business as markets or exchanges other than the NYSE may be closed. The NAV of each Fund class is determined by taking the market value of the total assets of the class, subtracting the liabilities of the class, and then dividing the result (net assets) by the number of outstanding shares of the class.Since the Funds invest in securities that trade on foreign securities markets on days other than a Fund business day, the value of each Fund’s portfolio may change on days on which shareholders will not be able to purchase or redeem Fund shares. Each Fund values securities for which market quotations are readily available, including certain open-end investment companies, at current market value, except for certain short-term securities which are valued at amortized cost.Securities for which market quotations are readily available are valued using the last reported sales price provided by independent pricing services as of the close of trading on the NYSE on each Fund business day.In the absence of sales, such securities are valued at the mean of the last bid and asked price.Non-exchange traded securities for which quotations are readily available are generally valued at the mean between the current bid and asked price.Investments in other open-end registered investment companies are valued at their NAV. Market quotations may not be readily available or may be unreliable if, among other things, (1) the exchange on which the Fund portfolio security is principally traded closes early, (2) trading in a portfolio security was halted during the day and did not resume prior to the time the Fund calculates its NAV or (3) events occur after the close of the securities markets on which the Fund’s portfolio securities primarily trade but before the time the Fund calculates its NAV. If market prices are not readily available or the Fund reasonably believes that they are unreliable, such as in the case of a security value that has been materially affected by events occurring after the relevant market closes, the Fund is required to value such securities at fair value as determined in good faith using procedures approved by the Board.The Board has delegated day-to-day responsibility for fair value determinations to a Valuation Committee, members of which are appointed by the Board.Fair valuation may be based on subjective factors and, as a result, the fair value price of a security may differ from that security’s market price and may not be the price at which the security may be sold.Fair valuation could result in a different NAV than a NAV determined by using market quotes. Transactions through Financial Intermediaries.The Funds have authorized certain financial intermediaries, including the designees of such entities, to accept purchase, redemption and exchange orders on the Funds’ behalf.If you invest through a financial intermediary, the policies and fees of the financial intermediary may be different than the policies and fees if you had invested directly in a Fund.Among other things, financial intermediaries may charge transaction fees and may set different minimum investment restrictions or limitations on buying or selling Fund shares.You should consult your broker or other representative of your financial intermediary for more information. All orders to purchase or sell shares are processed as of the next NAV calculated after the order has been received in good order by a financial intermediary.Orders are accepted until the close of trading on the NYSE every business day (normally 4:00 p.m., Eastern Time) and are processed the same day at that day’s NAV.To ensure that this occurs, the financial intermediaries are responsible for transmitting all orders to the Funds in compliance with their contractual deadlines. Payments to Financial Intermediaries.Each Fund and its affiliates (at their own expense) may pay compensation to financial intermediaries for shareholder-related services and, if applicable, distribution-related services, including administrative, recordkeeping and shareholder communication services.For example, compensation may be paid to make Fund shares available to sales representatives 31 and/or customers of a fund supermarket platform or a similar program sponsor or for services provided in connection with such fund supermarket platforms and programs. The amount of compensation paid to different financial intermediaries may vary.The compensation paid to a financial intermediary may be based on a variety of factors, including average assets under management in accounts distributed and/or serviced by the financial intermediary, gross sales by the financial intermediary and/or the number of accounts serviced by the financial intermediary that invest in the Fund.To the extent that the Fund pays all or a portion of such compensation, the payment is designed to compensate the financial intermediary for providing services that would otherwise be provided by the Fund’s transfer agent and/or administrator. The Adviser or another Fund affiliate, out of its own resources, may provide additional compensation to financial intermediaries.Such compensation is sometimes referred to as “revenue sharing.”Compensation received by a financial intermediary from the Adviser or another Fund affiliate may include payments for shareholder servicing, marketing and/or training expenses incurred by the financial intermediary, including expenses incurred by the financial intermediary in educating its salespersons with respect to Fund shares.For example, such compensation may include reimbursements for expenses incurred in attending educational seminars regarding the Fund, including travel and lodging expenses.It may also cover costs incurred by financial intermediaries in connection with their efforts to sell Fund shares, including costs incurred compensating registered sales representatives and preparing, printing and distributing sales literature. Any compensation received by a financial intermediary, whether from the Fund or its affiliate(s), and the prospect of receiving such compensation may provide the financial intermediary with an incentive to recommend the shares of the Fund, or a certain class of shares of the Fund, over other potential investments.Similarly, the compensation may cause financial intermediaries to elevate the prominence of the Fund within its organization by, for example, placing it on a list of preferred funds. Anti-Money Laundering Program.Customer identification and verification are part of the Funds’ overall obligation to deter money laundering under federal law.The Trust’s Anti-Money Laundering Program is designed to prevent the Funds from being used for money laundering or the financing of terrorist activities.In this regard, each Fund reserves the right, to the extent permitted by law, (1) to refuse, cancel or rescind any purchase order or (2) to freeze any account and/or suspend account services.These actions will be taken when, at the sole discretion of Trust management, they are deemed to be in the best interest of the Fund or in cases when the Fund is requested or compelled to do so by governmental or law enforcement authorities or applicable law.If your account is closed at the request of governmental or law enforcement authorities, you may not receive proceeds of the redemption if the Fund is required to withhold such proceeds. Disclosure of Portfolio Holdings.A description of the Funds’ policies and procedures with respect to the disclosure of portfolio securities is available in the Funds’ SAI, which is available on the Funds’ website at www.merkfunds.com. Choosing a Share Class Each Fund offers two classes of shares: Investor Shares and Institutional Shares.Each class has a different combination of purchase restrictions and ongoing fees, allowing you to choose the class that best meets your needs. Investor Shares.Investor Shares of each Fund are sold to retail investors who invest in the Fund directly or through a fund supermarket or other investment platform.Investor Shares are sold without the imposition of initial sales charges and are subject to a Rule 12b-1 fee of up to 0.25% of the Fund’s average daily net assets.A lower minimum initial investment is required to purchase Investor Shares. 32 Institutional Shares.Institutional Shares of each Fund are designed for institutional investors (such as investment advisers, financial institutions, corporations, trusts, estates and religious and charitable organizations) investing for proprietary programs and firm discretionary accounts.Institutional Class shares are sold without the imposition of initial sales charges and are not subject to any Rule 12b-1 fees. Investor Shares InstitutionalShares Minimum Investment Amounts Sales Charges None None Rule 12b-1 Distribution Fees % None Buying Shares How to Make Payments.Unless purchased through a financial intermediary, all investments must be made by check, ACH or wire.All checks must be payable in U.S. dollars and drawn on U.S. financial institutions.In the absence of the granting of an exception consistent with the Trust’s Anti-Money Laundering Program, the Funds do not accept purchases made by credit card check, starter check, checks with more than one endorsement (unless the check is payable to all endorsees), cash or cash equivalents (for instance, you may not pay by money order, cashier’s check, bank draft or traveler’s check).The Funds and the Adviser also reserve the right to accept in kind contributions of securities in exchange for shares of a Fund. Checks.Checks must be made payable to Merk Mutual Funds. For individual, sole proprietorship, joint, Uniform Gifts to Minors Act (“UGMA”) and Uniform Transfers to Minors Act (“UTMA”) accounts, checks may be made payable to one or more owners of the account and endorsed to Merk Mutual Funds. A $20 charge may be imposed on any returned checks. ACH.Refers to the Automated Clearing House system maintained by the Federal Reserve Bank, which allows banks to process checks, transfer funds and perform other tasks.Your U.S. financial institution may charge you a fee for this service. Wires.Instruct your U.S. financial institution with whom you have an account to make a federal funds wire payment to the Funds.Your U.S. financial institution may charge you a fee for this service. Minimum Investments.Each Fund accepts investments in the following minimum amounts: Investor Shares Institutional Shares Minimum Initial Investment Minimum Additional Investment Minimum Initial Investment Minimum Additional Investment Standard Accounts $ 2,500 $ 100 $ 250,000 $ None Retirement Accounts $ 1,000 $ 100 $ 250,000 $ None Each Fund reserves the right to waive minimum investment amounts, if deemed appropriate by an officer of the Trust. Registered investment advisers and financial planners may be permitted to aggregate the value of Traditional or Roth Individual Retirement Accounts (“IRA”) in order to meet minimum investment amounts. 33 Account Requirements.The following table describes the requirements to establish certain types of accounts in each Fund. Type of Account Requirement Individual, Sole Proprietorship and Joint Accounts Individual accounts and sole proprietorship accounts are owned by one person.Joint accounts have two or more owners (tenants). · Instructions must be signed by all persons named as account owners exactly as their names appear on the account. Gifts or Transfers to a Minor (UGMA, UTMA) These custodial accounts provide a way to give money to a child and may have tax benefits. · · Depending on state laws, you may set up a custodial account under the UGMA or the UTMA. The custodian must sign in a manner indicating custodial capacity. Corporations/Other · The entity should submit a certified copy of its articles of incorporation (or a government-issued business license or other document that reflects the existence of the entity) and a corporate resolution or a secretary’s certificate. Trusts · The trust must be established before an account may be opened. · The trust should provide the first and signature pages from the trust document identifying the trustees. Account Application and Customer Identity Verification.To help the government fight the funding of terrorism and money laundering activities, federal law requires financial institutions to obtain, verify and record information that identifies each person who opens an account. When you open an account, the Fund will ask for your first and last name, U.S. taxpayer identification number (“TIN”), physical street address, date of birth and other information or documents that will allow the Fund to identify you.If you do not supply the required information, the Fund will attempt to contact you or, if applicable, your financial adviser.If the Fund cannot obtain the required information within a timeframe established in its sole discretion, your application will be rejected. When your application is in good order and includes all required information, your order will normally be processed at the NAV next calculated after receipt of your application and investment amount.The Fund will attempt to verify your identity using the information you have supplied and other information about you that is available from third parties, including information available in public and private databases, such as consumer reports from credit reporting agencies. The Fund will try to verify your identity within a timeframe established in its sole discretion.If the Fund cannot do so, the Fund reserves the right to redeem your investment at the next NAV calculated after the Fund decides to close your account.If your account is closed, you may be subject to a gain or loss on Fund shares. You will be subject to any related 34 taxes and will not be able to recoup any redemption fees assessed, if applicable.If the Fund has not yet received payment for the shares being sold, it may delay sending redemption proceeds until such payment is received, which may be up to 15 calendar days. Policy on Prohibition of Foreign Shareholders.Each Fund requires that all shareholders be U.S. persons or U.S. resident aliens with a valid TIN (or who can show proof of having applied for a TIN and commit to provide a valid TIN within 60 days) in order to open an account with the Fund. Investment Procedures.The following table describes the procedures for investing in each Fund. How to Open an Account How to Add to Your Account Through a Financial Intermediary Through a Financial Intermediary · Contact your financial intermediary using the method that is most convenient for you. · Contact your financial intermediary using the method that is most convenient for you. By Check By Check · Call, write or e-mail the Fund or visit the Fund website for an account application. · Fill out an investment slip from a confirmation or write the Fund a letter. · Complete the application (and other required documents, if applicable). · Write your account number on your check. · Mail the Fund your original application (and other required documents, if applicable) and a check. · Mail the Fund the investment slip or your letter and the check. By Wire By Wire · Call, write or e-mail the Fund or visit the Fund website for an account application. · Instruct your U.S. financial institution to wire your money to the Fund. · Complete the application (and other required documents, if applicable). · Call the Fund to notify the transfer agent that you are faxing your completed application (and other required documents, if applicable). The transfer agent will assign you an account number. · Mail the Fund your original application (and other required documents, if applicable). · Instruct your U.S. financial institution to wire your money to the Fund. 35 By Internet[for Investor Shares only] By Internet[for Investor Shares only] · Log on to the Fund website. · Log on to the Fund website. •Select “ Open an Account.” •Select “ My Account.” •Complete the application online. •Provide the following information: •Accept the terms of the online application. •Your user ID · The transfer agent will electronically debit your purchase proceeds from the U.S. financial institution account identified on your account application.The account •Your password opening amount is limited to $25,000 (if you would like to invest more than $25,000, you may make the investment by check or wire). •Select the “Purchase” option under the “Account Listing” menu. •Follow the instructions provided · The transfer agent will electronically debit your purchase proceeds from the U.S. financial institution account identified on your account application.Subsequent purchases are limited to $25,000 per day (if you would like to invest more than $25,000, you may make the investment by check or wire). By ACH Payment (for Investor Shares only) By ACH Payment (for Investor Shares only) · Call, write or e-mail the Fund or visit the Fund website for an account application. · Call to request a purchase by ACH payment. · Complete the application (and other required documents, if applicable). · The transfer agent will electronically debit your purchase proceeds from the U.S. financial institution identified on your account application.ACH purchases are limited to $25,000 per day. · Call the Fund to notify the transfer agent that you are faxing your complete application (and other required documents, if applicable). The transfer agent will assign you an account number. · Mail the Fund your original application (and other required documents, if applicable). · The transfer agent will electronically debit your purchase proceeds from the U.S. financial institution identified on your account application.ACH purchases are limited to $25,000 per day. Systematic Investments.You may establish a systematic investment plan to invest automatically a specific amount of money (up to $25,000 per day) into your account on a specified day and frequency not to exceed two investments per month.Payments for systematic investments are automatically debited from your designated savings or checking account via ACH.Systematic investments must be for at least $100 per occurrence.If you wish to enroll in a systematic investment plan, complete the appropriate section on the account application.Your signed account application must be received at least three business days prior to the initial transaction.The Fund may terminate or modify this privilege at any time.You may terminate your participation in a systematic investment plan by notifying the Fund at least two days in advance of the next withdrawal. A systematic investment plan is a method of using dollar cost averaging as an investment strategy that involves investing a fixed amount of money at regular time intervals.However, a program of regular investment cannot ensure a profit or 36 protect against a loss as a result of declining markets.By continually investing the same amount, you will be purchasing more shares when the price is lower and fewer shares when the price is higher.Please call (866) 637-5386 (toll free) for additional information regarding systematic investment plans. Limitation on Frequent Purchases.Frequent trading by a Fund’s shareholders may pose risks toother shareholders in a Fund, including (i) the dilution of aFund's NAV, (ii) an increase in a Fund’s expenses, and (iii)interference with the portfolio manager's ability to executeefficientinvestment strategies. The Adviser believes that the nature of the investments in which the Funds invest do not lend themselves to market timing activity. The Board has adopted apolicy of not monitoring for frequent purchases and redemptions of the Funds ’ shares. Canceled or Failed Payments.Each Fund accepts checks and ACH payments at full value subject to collection.If the Fund does not receive your payment for shares or you pay with a check or ACH payment that does not clear, your purchase will be canceled within two business days of notification from your bank that your funds did not clear.You will be responsible for any actual losses or expenses incurred by the Fund or the transfer agent, and the Fund may redeem shares you own in the account (or another identically registered account that you maintain with the transfer agent) as reimbursement.Each Fund and its agents have the right to reject or cancel any purchase due to non-payment. Selling Shares Redemption orders received in good order will be processed at the next calculated NAV.The right of redemption may not be suspended, except for any period during which:(1) the NYSE is closed (other than customary weekend and holiday closings) or the Securities and Exchange Commission (the “SEC”)determines that trading thereon is restricted; (2) an emergency (as determined by the SEC) exists as a result of which disposal by the Fund of its securities is not reasonably practicable or as a result of which it is not reasonably practicable for the Fund to determine fairly the value of its net assets; or (3) the SEC has entered a suspension order permit for the protection of the shareholders of the Fund. If the Fund has not yet collected payment for the shares being sold, it may delay sending redemption proceeds until such payment is collected, which may be up to 15 calendar days. How to Sell Shares from Your Account Through a Financial Intermediary · If you purchased shares through your financial intermediary, your redemption order must be placed through the same financial intermediary. By Mail · Prepare a written request including: · your name(s) and signature(s); · your account number; · the Fund name and class; · the dollar amount or number of shares you want to sell; · how and where to send the redemption proceed; · a Medallion Signature Guarantee (if required); and · other documentation (if required). · Mail the Fund your request and documentation. 37 By Telephone · Call the Fund with your request, unless you declined telephone redemption privileges on your account application. · Provide the following information: · your account number; · exact name(s) in which the account is registered; and · additional form of identification. · Redemption proceeds will be mailed to you by check or electronically credited to your account at the U.S. financial institution identified on your account application. By Internet (for Investor Shares only) · Log on to the Fund website, unless you declined internet trading privileges on your account application. · Select “My Account .” · Provide the following information: · your user ID; and · your password. · Select the “Redemption” option under the “Account Listing” menu. · Follow the instructions provided. · Redemption proceeds will be electronically credited to your account at the U.S. financial institution identified on your account application. By Systematic Withdrawal · Complete the systematic withdrawal section of the application. · Attach a voided check to your application. · Mail the completed application to the Fund. · Redemption proceeds will be mailed to you by check or electronically credited to your account at the U.S. financial institution identified on your account application. Wire Redemption Privileges.You may redeem your shares with proceeds payable by wire unless you declined wire redemption privileges on your account application.The minimum amount that may be redeemed by wire is $5,000. Telephone Redemption Privileges.You may redeem your shares by telephone, unless you declined telephone redemption privileges on your account application.You may be responsible for an unauthorized telephone redemption order as long as the transfer agent takes reasonable measures to verify that the order is genuine. Systematic Withdrawals.You may establish a systematic withdrawal plan to automatically redeem a specific amount of money or shares from your account on a specified day and frequency not to exceed one withdrawal per month.Payments for systematic withdrawals are sent by check to your address of record, or if you so designate, to your bank account by ACH payment.To establish a systematic withdrawal plan, complete the systematic withdrawal section of the account application.The plan may be terminated or modified by a shareholder or the Fund at any time without charge or penalty.You may terminate your participation in a systematic withdrawal plan at any time by contacting the Fund sufficiently in advance of the next withdrawal. A withdrawal under a systematic withdrawal plan involves a redemption of a Fund’s shares and may result in a gain or loss for federal income tax purposes.Please call (866) 637-5386 (toll free) for additional information regarding systematic withdrawal plans. 38 Signature Guarantee Requirements.To protect you and the Funds against fraud, signatures on certain requests must have a Medallion Signature Guarantee.A Medallion Signature Guarantee verifies the authenticity of your signature.You may obtain a Medallion Signature Guarantee from most banking institutions or securities brokers but not from a notary public.Written instructions signed by all registered shareholders with a Medallion Signature Guarantee for each shareholder are required for any of the following: · written requests to redeem $100,000 or more; · changes to a shareholder’s record name or account registration; · paying redemption proceeds from an account for which the address has changed within the last 30 days; · sending redemption and distribution proceeds to any person, address or financial institution account not on record; · sending redemption and distribution proceeds to an account with a different registration (name or ownership) from your account; and · adding or changing ACH or wire instructions, the telephone redemption or exchange option or any other election in connection with your account. The transfer agent reserves the right to require Medallion Signature Guarantees on all redemptions. Small Account Balances.If the value of your account falls below the minimum account balances in the following table, the Fund may ask you to increase your balance.If after 60 days, the account value is still below the minimum balance, the Fund may close your account and send you the proceeds.The Fund will not close your account if it falls below these amounts solely as a result of Fund performance. Minimum Account Balance Investor Shares Institutional Shares Standard Accounts $ 500 $ 500 Retirement Accounts None None Redemptions in Kind.Pursuant to an election filed with the SEC, each Fund reserves the right to pay redemption proceeds in portfolio securities rather than in cash.If the Fund redeems shares in this manner, the shareholder assumes the risk of a subsequent change in the market value of those securities, the cost of liquidating the securities and the possibility of a lack of a liquid market for those securities.In addition, the shareholder will bear any brokerage and related costs in disposing of or selling the portfolio securities it receives from the Fund.Please see the SAI for more details on redemptions in kind. Lost Accounts.The transfer agent will consider your account lost if correspondence to your address of record is returned as undeliverable on two consecutive occasions, unless the transfer agent determines your new address.When an account is lost, all distributions on the account will be reinvested in additional shares of the Fund.In addition, the amount of any outstanding check (unpaid for six months or more) and checks that have been returned to the transfer agent may be reinvested at the current NAV, and the checks will be canceled.However, checks will not be reinvested into accounts with a zero balance, but will be held in a different account. Any of your unclaimed property may be transferred to the state of your last known address if no activity occurs in your account within the time period specified by that state’s law. Rule 12b-1 and Other Service Fees.The Trust has adopted a Rule 12b-1 plan under which the Investor Shares of each Fund pays the Distributor a fee up to 0.25% of the average daily net assets for distribution services and/or the servicing 39 of shareholder accounts.Investor Shares pay distribution fees on an ongoing basis.Over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges.The Distributor may pay any fee received under the Rule 12b-1 plan to the Adviser or other financial intermediaries that provide distribution and shareholder services with respect to Investor Shares. In addition to the Investor Share Class of each Fund paying fees under the Rule 12b-1 plan, both share classes of the Funds may pay service fees to financial intermediaries for administration, recordkeeping and other shareholder services associated with shareholders whose shares are held of record in omnibus, other group accounts or accounts traded through registered securities clearing agents. Exchanging Shares You may exchange Fund shares for shares of other Merk Mutual Funds. For a list of funds available for exchange, call the transfer agent. Be sure to confirm with the transfer agent that the fund into which you exchange is available for sale in your state. Funds available for exchange may not be available for purchase in your state. Because exchanges are a sale and purchase of shares, they may have tax consequences. Requirements.You may make exchanges only between identically registered accounts (name(s), address, and TIN ). There is currently no limit on exchanges, but each Fund reserves the right to limit exchanges. You may exchange your shares by mail or telephone, unless you declined telephone redemption privileges on your account application. You may be responsible for any unauthorized telephone exchange order as long as the transfer agent takes reasonable measures to verify that the order is genuine. How to Exchange Through a Financial Intermediary · Contact your financial intermediary by the method that is most convenient for you. By Mail · Prepare a written request including: · your name(s) and signature(s); · your account number; · the name of each Fund you are exchanging; · the dollar amount or number of shares you want to sell (and exchange); · a Medallion Signature Guarantee (if required); and · other documentation (if required). · Complete a new account application if you are requesting different shareholder privileges in the Fund into which you are exchanging. · Mail the Fund your request and documentation. By Telephone · Call the Fund with your request, unless you declined telephone redemption privileges on your account application. · Provide the following information: · your account number; · exact name(s) in which the account is registered; and · additional form of identification. 40 By Internet (for Investor Shares only) · Log on to the Fund website, unless you declined internet trading privileges on your account application. · Select “My Account.” · Provide the following information: · your user ID; and · your password. · Select the “Transaction/Exchange” option under the “Account Listing” menu. · Follow the instructions provided. Retirement Accounts You may invest in shares of each Fund through an IRA, including traditional and Roth IRAs, also known as “Qualified Retirement Accounts.” Each Fund may also be appropriate for other retirement plans.Before investing in an IRA or other retirement plan, you should consult your tax advisor.Whenever making an investment in an IRA, be sure to indicate the year for which the contribution is attributed. 41 OTHER INFORMATION Distributions and Dividend Reinvestments Each Fund declares distributions from net investment income and pays those distributions quarterly. Any net capital gain realized by the Fund will be distributed at least annually. Most investors have their income dividends and capital gain distributions (each a “distribution”) reinvested in additional shares of the Fund. If you choose this option, or if you do not indicate any choice, your distributions will be reinvested. Alternatively, you may choose to have your distributions of $10 or more sent directly to your bank account or paid to you by check. However, if a distribution is less than $10, your proceeds will be reinvested. If five or more of your distribution checks remain uncashed after 180 days, all subsequent distributions may be reinvested. For federal income tax purposes, distributions from non-qualified retirement accounts are treated the same whether they are received in cash or reinvested. Taxes Each Fund generally intends to operate in a manner such that it will not be liable for federal income or excise taxes. The Fund’s distributions of net investment income and net short-term capital gain are taxable to you as ordinary income. The Fund’s distributions of net capital gain (that is, the excess of net long-term capital gain over net short-term capital loss), if any, are taxable to you as long-term capital gain, regardless of how long you have held your shares. Distributions may also be subject to state and local income taxes. Some Fund distributions may also include a nontaxable return of capital. Return of capital distributions reduce your tax basis in your Fund shares and are treated as gain from the sale of the shares to the extent they exceed your basis. A portion of the Fund’s distributions may be treated as “qualified dividend income,” taxable to individuals at a maximum federal income tax of 15% (0% for individuals in lower tax brackets) through 2012. A distribution is treated as qualified dividend income to the extent that the Fund receives dividend income from taxable domestic corporations and certain qualified foreign corporations, provided that holding period and other requirements are met. A distribution reduces the NAV of the Fund’s shares by the amount of the distribution. If you purchase shares prior to a distribution, you are taxed on the distribution even though the distribution represents a partial return of your investment. The sale (redemption) of Fund shares is generally taxable for federal income tax purposes. You will recognize a gain or loss on the transaction equal to the difference, if any, between the amount of your net redemption proceeds and your tax basis in the Fund shares. The gain or loss will be capital gain or loss if you held your Fund shares as capital assets. Any capital gain or loss will be treated as long-term capital gain or loss if you held the Fund shares for more than one year at the time of the redemption.Any capital loss arising from the redemption of shares held for six months or less, however, will be treated as long-term capital loss to the extent of the amount of net capital gain distributions with respect to those shares. The Fund will be required to withhold federal income tax at the rate of 28% on all distributions and redemption proceeds (regardless of the extent to which you realize gain or loss) otherwise payable to you (if you are an individual or certain other non-corporate shareholder) if you fail to provide the Fund with your correct TIN or to make required certifications, or if you have been notified by the Internal Revenue Service that you are subject to backup withholding. Backup withholding is not an additional tax, and any amounts withheld may be credited against your federal income tax liability once you provide the required information or certification. 42 After December 31 of each year, the Fund will mail you reports containing information about the income tax classification of distributions paid during the year. For further information about the tax effects of investing in the Fund, please see the SAI and consult your tax advisor. Organization The Trust is a Delaware statutory trust, and each Fund is a series thereof. The Funds do not expect to hold shareholders’ meetings unless required by federal or Delaware law. Shareholders of each series of the Trust are entitled to vote at shareholders’ meetings unless a matter relates only to specific series (such as the approval of an advisory agreement for a Fund). From time to time, large shareholders may control a Fund or the Trust. 43 FINANCIAL HIGHLIGHTS The financial highlights table s are intended to help you understand each Fund’s financial performance for the past 5 years or, if shorter, the period of the Fund’s operations. Certain information reflects finan­cial results for a single Fund share. The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Fund, assuming reinvestment of all dividends and distributions.This information has been audited by BBD, LLP, an independent registered public accounting firm, whose report, along with each Fund’s financial statements, are included in the annual report dated March 31, 2011 , which is available upon request. MERK ABSOLUTE RETURN CURRENCY FUND For the Year Ended March 31, 2011 September 9, 2009 (a) through March 31, 2010 INVESTOR SHARES NET ASSET VALUE, Beginning of Period $ $ INVESTMENT OPERATIONS Net investment loss (b) ) ) Net realized and unrealized gain (loss) ) Total from Investment Operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) Net realized gain (c) TotalDistributions ) NET ASSET VALUE, End of Period $ $ TOTAL RETURN % )% (d) RATIO/SUPPLEMENTARY DATA Net Assets at End of Period(000’s omitted) $ $ Ratios to Average Net Assets : Net Expenses % % (e) Gross Expenses (f) % % (e) Net investment loss )% )% (e) PORTFOLIO TURNOVER RATE (g) 0
